Citation Nr: 0702120	
Decision Date: 01/24/07    Archive Date: 01/31/07

DOCKET NO.  03-23 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for degenerative joint 
disease with spinal stenosis, lumbar spine. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Seales, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1979 to March 
1982. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
that decision, the RO denied service connection for 
degenerative joint and degenerative disk disease of the 
lumbar spine.  In July 2004, the Board reopened the veteran's 
claim for service connection and remanded the claim for 
additional development. 


FINDING OF FACT

The veteran's degenerative joint disease with spinal stenosis 
of the lumbar spine was first manifested more than five years 
after service, and is not related to service.


CONCLUSION OF LAW

Degenerative joint disease with spinal stenosis of the lumbar 
spine was not incurred in or aggravated by active service, 
and may not be so presumed.  38 U.S.C.A. §§ 1112, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).   


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2006).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of the in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See 
38 U.S.C.A. §§ 1131 (West 2002); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303 (2006).  

Factual Background

The veteran contends that he developed degenerative joint 
disease with spinal stenosis of the lumbar spine during 
service.  The veteran states that a radar knocked him from 
the top of a van and caused him to fall approximately ten 
feet onto his back.  At induction into service in July 1979, 
the veteran made no complaints of a back condition or 
recurrent back pain.  In addition, his spine was normal on 
examination.  In October 1981, he sought treatment for back 
pain which he claimed had been ongoing for three months.  He 
described the pain as extending from his neck all the way 
down his back and stated that it "comes and goes."  He 
denied a history of back trauma.  On examination, his range 
of motion was within normal limits.  There was no evidence of 
swelling or bruising.  Muscle spasms in the cervical region 
were observed and his physician diagnosed cervical myalgia.  
The veteran did not complain of or seek treatment for a 
lumbar spine condition during service.  

The veteran reported recurrent back pain on his January 1982 
personal report of medical history, however, the examining 
physician did not note an injury or condition affecting the 
veteran's back.  His back was examined at separation in 
January 1982.  Although tinea versicolor affecting the skin 
on his back was noted, no lumbar spine conditions were 
observed.  

In March 1983 the veteran submitted the report from an 
undated employment physical, which notes the presence of an 
"old L-3 fracture" revealed on an x-ray of the veteran's 
back.  A handwritten note concludes the fracture was "not 
symptomatic" and "should cause no problems."  As the 
report indicates the most recent physical examination had 
been at military separation, the report must reflect an 
examination occurring less than a year after service.

September 1983 VA medical records indicate the veteran sought 
treatment for mid-back pain that had been slight 2 days 
earlier, then exacerbated either the previous day while 
mixing concrete or that morning while lifting his daughter.  
The veteran gave a history of broken back during service.  
His physician diagnosed muscle spasm.  One week later, his 
back was better.  In January 1989, the veteran sought 
treatment for back pain.  He denied a history of trauma.  X-
rays of the thoracolumbar spine revealed no fracture.  

The veteran sought treatment for pain in the upper thoracic 
spine with ulnar nerve radiculopathy in February 1989.  He 
reported experiencing occasional week-long attacks of back 
pain since falling off a van in 1982.  On examination, his 
treating physician observed pain on motion of the neck and 
tenderness over the second thoracic vertebrae.  X-rays 
revealed an increase in density of the secondary thoracic 
vertebrae, however, a bone scan revealed no abnormalities.  A 
July 1992 x-ray revealed degenerative changes at L2-3 with 
spurring and narrowed disk space.  Minimal spurs were also 
observed at L4 and L5.  Degenerative joint disease at L2-3, 
as well as L4 and L5 was diagnosed.  

A February 2001 MRI of the lumbar spine revealed severe 
degenerative disk disease at multiple levels in the lumbar 
spine.  Moderate spinal canal stenosis at L3-L4 and mild 
spinal canal stenosis at L2-L3 and L4-L5 levels was observed.  
The veteran underwent a bilateral L4 laminectomy and 
foraminotomy in September 2001.   

In light of the evidence of record, it is clear that the 
veteran currently suffers from a chronic disability affecting 
his lumbar spine, manifested by pain and limitation of 
motion.  The medical evidence of record confirms that the 
veteran has degenerative joint disease of the lumbar spine 
with spinal canal stenosis.  

The veteran testified before the undersigned Veterans Law 
Judge in November 2003.  He reported being knocked from a van 
onto his back in January 1981.  He stated that after the 
injury, he returned to work rather than seeking medical 
attention.  He testified that he did not report to sick call 
for his back pain until October 1981, when the pain became 
intolerable.  The veteran has also submitted medical treatise 
articles which note that degenerative spinal stenosis is 
unusual in a person of his age, and further, that the 
condition can be caused by trauma.  

The veteran underwent a VA spine examination in March 2005.  
There was tenderness to palpation in the L5 region on the 
left.  Paraspinal spasm was noted with standing.  On range of 
motion testing, the veteran performed forward flexion to 90 
degrees without pain and backward extension to 0 degrees with 
pain.  The veteran performed lateral flexion to 30 degrees on 
the right and 20 degrees on the left, limited by pain.  
Lateral rotation was measured to 45 degrees bilaterally.  X-
rays of the lumbosacral spine revealed spurring and disc 
space narrowing from L1-2 through L5/S1.  The examiner 
diagnosed degenerative joint disease with spinal stenosis of 
the lumbar spine and diffuse degenerative disc disease of the 
entire spine.  After a physical examination and review of the 
veteran's claims file, the examiner concluded that he was 
unable to relate the veteran's chronic back disability to the 
military in the absence of a history of back trauma.  The 
examiner concluded that it would be speculative to state that 
it is as likely as not that the veteran's back problem 
resulted from service.  

Despite diagnosis of a current disability, there is no 
credible evidence that the veteran sustained a lumbar spine 
injury during service.  The veteran denied a history of back 
trauma while seeking treatment for cervical spine pain during 
service.  The veteran denied a history of back trauma in 
September 1983 and January 1989.  The veteran first reported 
an in-service injury in February 1989, eight years after 
separation from service.  The veteran has not submitted 
credible lay evidence that an in-service injury occurred.  

In addition, medical records submitted subsequent to service 
reflect no treatment for lumbar spine pain until September 
1983, more than one year after separation from service.   
Accordingly, the one-year presumption of service incurrence 
does not apply.  See 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 
3.309.

Further, the veteran has not submitted probative evidence of 
a nexus between his current disability and service.  The 
veteran underwent a VA spine examination in March 2005.  
After reviewing the veteran's in-service, private, and VA 
medical records, the examiner concluded that there is no 
nexus between the veteran's current disability and service.  
There is no competent opinion to the contrary.  

The preponderance of the evidence of record is against a 
grant of service connection for degenerative joint disease 
with spinal stenosis of the lumbar spine; there is no doubt 
to be resolved; and service connection is not warranted. 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App 49 
(1990).

Duty to Notify and Assist 

Regarding VA's duty to inform the veteran of the evidence 
needed to substantiate his claim, the RO notified him of the 
information and evidence needed to establish entitlement to 
service-connection in correspondence dated March 2001 by 
informing him of the evidence he was required to submit, 
including any evidence in his possession, and the evidence 
that the RO would obtain on his behalf.  The veteran was 
provided requisite notice regarding increased ratings and 
effective dates in August 2006.  Because service-connection 
for degenerative joint and disk disease of the lumbar spine 
has been denied, any question as to the appropriate 
disability rating or effective date is moot, and there can be 
no failure-to-notify prejudice to the veteran.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Regarding the duty to assist the veteran in obtaining 
evidence in support of his claim, the RO obtained his 
service, private, and VA medical records, and provided the 
veteran VA medical examinations in May 2003 and March 2005.  
The veteran testified before the undersigned in November 2003 
and submitted medical treatise evidence in support of his 
claim.  The veteran has not indicated the existence of any 
other evidence that is relevant to this appeal.  The Board 
concludes that all relevant data has been obtained for 
determining the merits of this claim and that no reasonable 
possibility exists that any further assistance would aid him 
in substantiating this claim. 




ORDER

Entitlement to service connection for degenerative joint 
disease with spinal stenosis, lumbar spine is denied. 




____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


